Citation Nr: 1624567	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for peripheral vascular disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to April 1970; and in the Illinois Army National Guard from May 1980 to April 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his May 2012 substantive appeal, the Veteran requested a Travel Board hearing before a Member of the Board.  The Veteran also requested a local hearing with a Decision Review Officer (DRO).  A copy of the July 10, 2012 DRO hearing transcript has been associated with the claims file.  In a January 2014 written statement, the Veteran requested that his Board hearing be rescheduled for the next available videoconference hearing.  In March 2016, the Veteran was notified of his upcoming videoconference hearing before a Member of the Board the following month.  The Veteran indicated that he would attend the scheduled hearing, however the record shows that he failed to report.  Therefore, his hearing request is considered to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prior to deciding the claim on appeal, remand is necessary to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Illinois Army National Guard, to obtain any outstanding service treatment records from all identified periods of ACDUTRA, and to secure a VA opinion regarding the etiology of the Veteran's peripheral vascular disease.  

In his August 2010 notice of disagreement, the Veteran reported that his peripheral vascular disease had its onset while he was in the National Guard.  Of record is the Veteran's 1980 National Guard entrance examination, but no additional service treatment records follow.  A review of the Veteran's National Guard personnel records indicates that he may have had periods of ACDUTRA.  Upon remand, it is necessary to verify the Veteran's periods of ACUDTRA and INACDUTRA, and to obtain any outstanding service treatment records from his periods of ACDUTRA.

Further, the Veteran was afforded a VA examination in May 2010.  At that time, he reported that he had poor circulation in his left leg that caused tiredness and stiffness in his left calf.  The examiner diagnosed peripheral vascular disease.  No opinion was provided regarding the etiology.  In July 2012, the Veteran presented testimony before a Decision Review Officer.  At that time, the Veteran reported pains in his legs in 1970 and noted that he went to the dispensary while he was on active duty in Germany for treatment.  The Veteran reported that he was first diagnosed with peripheral artery disease in 1976, but that he had tried to get those records and had been told that they no longer existed.  In light of the Veteran's reports of leg pain in 1970, and his testimony regarding the 1976 diagnosis in temporal proximity to his discharge, the Board finds that a VA examination and opinion is necessary to determine the etiology of his peripheral vascular disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army Personnel Center, the Illinois Army National Guard, or any other appropriate service department office, and request verification of the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA with the Illinois Army National Guard.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, prepare a memo of unavailability and associate it with the claims file.  Provide the required notice and opportunity to respond to the Veteran and his representative.  
2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his peripheral vascular disease.  The entire claims file should be made available to and be reviewed by the examiner, and review of such much be noted in the examination report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is asked to answer the following questions:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral vascular disease manifested to a compensable degree within one year of service separation.  

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral vascular disease had its onset in, or is otherwise etiologically related to his period(s) of active service, to include all verified periods of ACDUTRA.  

The examiner's attention is directed to the following:  1) the Veteran's lay testimony regarding in-service leg pain in 1970; 2) the Veteran's testimony that he was diagnosed with peripheral vascular disease in 1976; and 3) a February 1985 VA record noting that the Veteran was unable to complete a treadmill test due to claudication.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

